Citation Nr: 1549867	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  09-00 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disability, to include as secondary to service-connected bilateral pes planus.

2.  Entitlement to service connection for a back disability, to include as secondary to service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Katie K. Molter, Esq.


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1973 to November 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in in Huntington, West Virginia.  Jurisdiction over this matter has been retained by the RO in Winston-Salem, North Carolina.  The Veteran's claims were remanded by the Board in February 2012 for additional development.

In a July 2014 decision, the Board denied the Veteran's claims for entitlement to service connection for a bilateral leg disability and a back disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2015 Order, the Court remanded the case to the Board for action consistent with an April 2015 Joint Motion for Remand (JMR).
 
The Board notes that the issue of entitlement to service connection for a bilateral knee disability was finally decided in August 1997.  As previously determined by the Board in February 2012, that decision has not been reopened and this claim is limited to a leg disability other than a bilateral knee disability.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran's claims were denied by the Board in July 2014, appealed to the Court and remanded to the Board pursuant to an April 2015 JMR.  Subsequent to the JMR, the Veteran's representative submitted a statement in October 2015 that stated that "[t]he [V]eteran has indicated that she has been seen at the VA on multiple occasions, since her VA treatment records were last obtained and associated with her claims file, for the conditions for which she seeks service connection and has had x-rays taken."  The representative requested that "all outstanding VA treatment records" be obtained.  As the Veteran's representative has indicated that there are potentially relevant outstanding VA treatment records, remand is required to obtain such records.  The Board notes that the VA treatment records of record during the current appeal period (dating to approximately March 2007) are limited.  The November 2008 Statement of the Case referenced under the evidence heading VA treatment records from the Fayetteville VA Medical Center (VAMC) from 1998 to March 2007.  In this regard, the most recent VA treatment records of record do appear to be from March 2007, but are limited to a single entry.  As part of the Veteran's Social Security Administration (SSA) records that were obtained, a sheet completed by the Veteran referenced that she had first received VA treatment in July 1994 from the Fayetteville VAMC for her "chronic pain in my knees, feet and legs."  Various handwritten VA treatment records are of record that appeared to have been received from SSA that date from as early as 1993 until 2002.  Also of record, again apparently from SSA, are printed electronic records that date from January 1999 to July 2003.  As it appears that the relevant VA treatment records from 1994 (when the Veteran noted in the referenced SSA document that she first received VA treatment related to her feet and legs) to 2003 are of record, while on remand, outstanding records must be obtained from at least July 2003.       

With respect to the Veteran's bilateral leg disability claim, the July 2014 Board decision denied this claim on the basis that there was no current diagnosis of a bilateral leg disability, other than related to the knees (which as noted in the introduction, entitlement to service connection had previously been denied for and is not currently on appeal).  A March 2012 VA examination report noted that the Veteran reported "that she had leg cramps that started around 1999-2000, recently happening more frequently."  Under the diagnosis section, the examiner provided a diagnosis related to the Veteran's knees.  Under a heading of "comments" and a numbered item of "[o]ther diagnoses/findings on history/exam/testing, asymptomatic and/or incidental finding," the examiner noted "Leg cramps (muscle spasm) - none found on exam today."  The JMR stated, in part, that "the Board failed to adequately explain the reasons or bases for its finding that the current disability requirement was not met with regard to Appellant's claimed bilateral leg disability given Appellant's reported history of 'recent' leg cramps and the examiner's diagnosis of 'leg cramps (muscle spasms).'"  In light of the JMR, the Board will concede that for purposes of service connection the Veteran has had a current bilateral leg disability during the appeal period.  The March 2012 VA examination report contained negative opinions addressing direct and secondary service connection with respect to the Veteran's bilateral leg disability claim.  The provided opinion, in part, stated that "[t]here is no current evidence of cramps" and that "[t]here is no current leg disability separate from the bilateral knee disorder."  The provided negative opinion as to direct service connection referenced "[t]he current bilateral leg disability (only found bilateral knee disorder)" and the negative opinion as to secondary service connection also referenced "[t]he current bilateral leg disability."  As the provided opinions did not address the Veteran's leg cramps and/or muscle spasms, the Board concludes that remand is required for an additional VA examination and opinion that addresses the etiology of the Veteran's bilateral leg disability.  

With respect to the Veteran's back disability claim, the Veteran has contended that such is secondary to her service-connected bilateral pes planus.  The March 2012 VA examination report included a negative opinion as to whether the Veteran's service-connected bilateral pes planus aggravated her back disability.  The rationale stated in part that "[t]here was no indication of permanent worsening of pes planus over time."  The JMR highlighted an April 2007 VA examination report (examining the Veteran's feet), which noted that the Veteran's service-connected bilateral pes planus was "progressively worse" since onset.  Based on the April 2007 VA examination report, the March 2012 VA examination report's reference to there being "no indication of permanent worsening of pes planus over time" was not accurate.  As such, the Board concludes that remand is required an additional VA examination and opinion that addresses whether the Veteran's back disability was aggravated by her service-connected bilateral pes planus.

Finally, the Board notes that in the Veteran's representative's October 2015 statement, a FOIA request was made for "any newly obtained VA treatment records, or other newly obtained evidence that was not part of the [V]eteran's claims file prior to the July 2014 Board decision" and an additional request was made for "60 days from the date of the mailing of these documents in order to submit evidence and argument on behalf of the [V]eteran."  Notably, in July 2015, in response to a nearly identical request in May 2015, the Board sent the representative a copy of all documents added to the record since the April 2015 Court remand, and no additional records have been added since that time.  It appears that the Veteran's representative's October 2015 request is for any records obtained on remand. Therefore, after the development described below is conducted, the AOJ must contact the representative to determine whether she is in fact submitting a FOIA request for those records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include at least from July 2003.  

2.  Afford the Veteran a VA examination to address the Veteran's bilateral leg and back disabilities.  

The VA examiner must provide an opinion addressing the following:

a.  Whether it at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's low back disability was aggravated (increased in severity beyond natural progression) by her service-connected bilateral pes planus.  If so, describe the extent of the aggravation as compared to the baseline disability, if possible.

The examiner's attention is invited to the Veteran's contention that her service-connected "severe" bilateral pes planus altered her gait and placed additional stress and weight on her spine, thereby causing and/or aggravating her back disability.  See January 2012 Informal Hearing Presentation.

b.  Whether it at least as likely as not (i.e., probability of 50 percent or more) that any bilateral leg disability (other than related to the knees) during the appeal period (dating to approximately March 2007), to include leg cramps and/or muscle spasms as referenced on the March 2012 VA examination report, was incurred in or aggravated by active service.  

c.  Whether it at least as likely as not (i.e., probability of 50 percent or more) that any bilateral leg disability (other than related to the knees) during the appeal period (dating to approximately March 2007), to include leg cramps and/or muscle spasms as referenced on the March 2012 VA examination report, was incurred due to or aggravated (permanently increased in severity beyond natural progression) by the Veteran's service-connected bilateral pes planus.  If aggravation is discovered, describe the extent of the aggravation as compared to the baseline disability, if possible.

The examiner's attention is invited to the Veteran's contention that her service-connected "severe" bilateral pes planus altered her gait and placed additional stress and weight on her legs, thereby causing and/or aggravating her bilateral leg disability.  See January 2012 Informal Hearing Presentation.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Pursuant to the Veteran's representative's October 2015 request, after the development requested above is completed, and any additional development deemed warranted, contact the Veteran's representative to determine whether she is submitting a request pursuant to FOIA for the newly obtained records.  If so, fulfill this request.

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and her representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

